MEMORANDUM**
Michael Myers appeals pro se the district court’s summary judgment for the Commissioner in his action seeking review of the Notice of Determination approving collection actions against him for his 1998 employment tax liability. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993) (per curiam), we affirm.
Myers’s contention that the compensation he paid to his employees was not taxable as gross income is without merit. See 26 U.S.C. § 61 (gross income includes “all income from whatever source derived”). Furthermore, contrary to Myers’s contention, the Commissioner “was entitled to collect by levy the unpaid taxes,” and timely did so “within three years from the date the tax return was filed.” Brookhurst, Inc. v. United States, 931 F.2d 554, 557 (9th Cir.1991); see also 26 U.S.C. § 6204(a) (Commissioner may “make a supplemental assessment whenever it is ascertained that any assessment is imperfect or incomplete”); id. § 6501(a) (Commissioner may make tax assessment within three years after return filed). In addition, Myers failed to raise a genuine issue of material fact as to whether the Form 4340 Certificate of Assessments and Payments was inaccurate. See Hansen, 7 F.3d at 138.
Myers contends that the Appeals Officer at the Collection Due Process Hearing and the district court failed to consider his arguments, denied him due process, and violated his First Amendment rights. These contentions are not supported by the record.
Myers’s remaining contentions are also without merit.
The Commissioner moves for sanctions pursuant to Fed. R.App. P. 38 and 28 U.S.C. § 1912. “This appeal is frivolous because the result is obvious and the arguments of error are wholly without merit.” Gattuso v. Pecorella, 733 F.2d 709, 710 (9th Cir.1984) (per curiam). Accordingly, we impose a sanction of $4,000.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.